In a putative class action to recover damages for violations of the Telephone Consumer Protection Act (47 USC § 227), the defendants separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (G. Aronin, J.), dated October 6, 2003, as denied those branches of their respective motions which were pursuant to CPLR 3211 (a) (7) to dismiss the class action allegations and dismiss the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, the branches of the defendants’ respective motions which were pursuant to CPLR 3211 (a) (7) to dismiss the class action allegations and dismiss the complaint insofar as asserted against them are granted, and the complaint is dismissed.
For the reasons set forth in Rudgayzer & Gratt v Cape Canaveral Tour and Travel (22 AD3d 148 [2005] [decided herewith]), a class action may not be maintained in this case (see CPLR 901 [b]). In light of our determination, the defendants’ remaining contentions are academic. S. Miller, J.P., Ritter, Goldstein and Lifson, JJ., concur.